Citation Nr: 1546665	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss disability.

2.  Entitlement to a service connection for right ear hearing loss disability.

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide.

5.  Entitlement to service connection for compression fracture of the neck.

6.  Entitlement to service connection for degenerative disc disease of the spine.

7.  Entitlement to service connection for exposure to Agent Orange in general (disability not identified).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to June 1969.

This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona dated in July 2010, February 2011 and May 2012.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim for service connection for PTSD.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  In light of Clemons, the Board has framed the issue as reflected on the title page in order to reflect accurately the Veteran's contention.

The issues of entitlement to an increased rating for left ear hearing loss disability, service connection for right ear hearing loss disability, ischemic heart disease and PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal as to the issues of entitlement to service connection for compression fracture of the neck, degenerative disc disease of the spine and exposure to Agent Orange in general (disability not identified) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for compression fracture of the neck, degenerative disc disease of the spine and exposure to Agent Orange in general (disability not identified) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the issues of entitlement to service connection for compression fracture of the neck, degenerative disc disease of the spine and exposure to Agent Orange in general (disability not identified) at his May 2015 hearing before the undersigned and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for exposure to Agent Orange in general (disability not identified) is dismissed.

The appeal of the claim of entitlement to service connection for compression fracture of the neck is dismissed.

The appeal of the claim of entitlement to service connection for degenerative disc disease of the spine is dismissed.


REMAND

The Board finds that additional medical evidence is needed in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015) as to claims 1 through 4 and 8.

Acquired psychiatric disorder to include PTSD and depression

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110,1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran has diagnoses of PTSD and depression as reflected in his VA treatment records.  He testified that his mental health problems are due to a stressor that occurred while he was stationed in Puerto Rico when he and his wife were living in off-base housing.  He described witnessing his next door neighbor kill his live-in girlfriend or wife and then turn the gun on himself while they stood close by in their respective driveways.  After that, he sent his wife back home to Wisconsin as she was very distraught over the incident.  Unfortunately, her emotional and psychiatric troubles continued and she became an alcoholic.  He testified that he "went home crazy" because of this shooting incident.  He did not know what was wrong with him for years until he was diagnosed with PTSD about 10 years ago at the Prescott VA Medical Center (VAMC).  

The Veteran emphasized in his testimony that he saw the neighbor shoot his girlfriend and himself, and that he pushed his wife out of harm's way.  Previously, the claim has been denied because it was noted that the Veteran's personnel folder reflects that he only reported that his wife saw the shooting.  

A May 2015 statement from the Veteran's daughter that she was told several times by her mother that the Veteran pushed her behind a car to shield her from the shooting.  She also was told by her mother that the Veteran witnessed the neighbor shoot his wife in the head.  She reported that her father has had nightmares and PTSD ever since.

As to psychiatric diagnoses, VA treatment records dating from May 2008 to July 2009 are replete with reference to PTSD and depression as "active problems".  A VA psychiatric examination dated in May 2010 reflects the diagnoses of depression and PTSD.  The Veteran reported at that examination that while in the military his neighbor killed his wife and then killed himself and he saw the whole thing.  He tried to stop his neighbor but he just looked at him and shot himself on the head.  Since then he reportedly has recurrent nightmares of that incident.  In August 2011 he also reported a trauma of bombs exploding unexpectedly around him while he was stationed at an Air Force base.  In August 2011, his treating psychologist noted that the Veteran presented with a description of the 3 symptom clusters that make up PTSD.  A January 2012 psychiatry note reflects PTSD and depression but lists a stressor of the death of his stepson.  

A review of the Veteran's service personnel records discloses a June 1969 request for hardship discharge based upon the Veteran's need to go home and take care of his wife and children who had moved home to Wisconsin.  It was noted that his wife was having mental health issues since she witnessed their neighbor's shooting.  He was discharged a few months early.

The Board notes that the service personnel records do not state that the Veteran did not witness the shooting but instead emphasize the effect of the shooting on the Veteran's then wife.  The Board finds the Veteran's testimony in light of the service personnel records, and the letter from the Veteran's daughter, to be credible.  Accordingly, this reported stressor is conceded.  

As this stressor reported by the Veteran is conceded, the Board finds that an appropriate examination is warranted to ascertain whether it is at least as likely as not that the Veteran has PTSD due to the conceded stressor or whether any acquired psychiatric disability present is otherwise due to service.  

Hearing Loss Disability

The Veteran has argued in his May 2015 testimony before the undersigned that his left ear hearing loss disability has worsened since his most recent VA audiological examination in April 2012.  He has been told by his wife that he now has the television volume turned up so loud when he is watching it that he keeps everyone in the house awake.  As to the claim for service connection for right ear hearing loss, again he argues that his hearing in that ear has worsened since the April 2012 examination.  The Board reasonably infers that he is urging that the right ear hearing loss is now a disability for VA purposes.  Service connection for the right ear hearing loss was denied in the decision on appeal because the Veteran did not have a hearing loss disability as outlined at 38 C.F.R. § 3.385 (2015).  Parenthetically, the Board notes that acoustic trauma is conceded.  

In light of the Veteran's competent and credible testimony before the undersigned that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of hearing loss disability in his left ear.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Also, considering this same testimony, the Board finds that he should undergo examination to determine whether there is current right ear hearing loss disability as defined at 38 C.F.R. § 3.385.

Ischemic Heart Disease

The Veteran argues that his current heart disease is due to exposure to Agent Orange in service in Puerto Rico, Guam and Okinawa.  It is uncontroverted that he did not serve in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, is presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence the veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  In addition, a veteran who "served 90 days or more during a war period or after December 31, 1946," and is found to have been actually exposed to herbicides, is entitled to presumptive service connection for certain "specified disease[s] under the conditions listed in § 3.309 ... (e)," which includes ischemic heart disease.  38 C.F.R. §§ 3.307(a)(1), (6), 3.309(e); see Taylor v. McDonald, 27 Vet.App. 158, 162-63 (2014) (explaining that "VA initially limited the § 3.309(e) presumption of service connection to Vietnam veterans [citations omitted], but in 1994 amended that provision to make the presumption applicable to other veterans who were exposed to herbicides during active service).  A veteran may also obtain disability compensation based on in-service herbicide exposure by demonstrating "direct actual causation."  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).

VA treatment records dating from May 2008 to July 2009 show that the Veteran has a diagnosis of coronary artery disease with a left anterior descending (LAD) stent placement in January 2008.  The records indicate that the Veteran was working as a cabinet maker prior to the stent placement.  

The Veteran testified that he was exposed to Agent Orange while working on airplanes in Puerto Rico, Guam and Okinawa.  He described his duties as trimming B-52s at full military power standing underneath the engine.  He believes the planes were tankers that carried Agent Orange barrels.  He testified that he saw barrels everywhere while he worked on planes in those areas.  Additionally, he testified that while in Puerto Rico, he would go up into the mountains to get oranges and pineapples to sell on base.  He believes this fruit was contaminated by the Agent Orange tested in Puerto Rico.  

In April 2012, the RO verified that the Veteran did not have service in Vietnam.  There was no verification as to whether he was exposed to herbicides, to include Agent Orange, as he has stated in his May 2015 testimony.  

Records maintained by VA reflect that Agent Orange and other herbicides used in Vietnam were tested or stored elsewhere, including in countries outside of the U.S.  Puerto Rico is among the areas listed on VA's website in this category, and dates of use are within the Veteran's period of service.  

The Veteran is not competent to testify as to the chemical compound that was present in the barrels he worked around and the planes he was tasked with maintaining.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed.Cir.2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Nonetheless, in light of the documented herbicide testing and storage in Puerto Rico, VA must fully evaluate the evidence concerning the presence of Agent Orange at the Veteran's duty stations in Puerto Rico and the appellant's assertion of exposure to the herbicide.  This matter requires research into whether the Veteran was exposed to herbicides during his service in Puerto Rico following the guidelines of the VA M21-1 Adjudication Procedures Manual (M21-1.IV.ii.2.C.10.o).  Once all relevant information has been obtained, the AOJ should contact the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for a Formal Finding regarding the likelihood the Veteran's exposure to herbicides in service.  

TDIU

Regarding TDIU, the Veteran testified that he is prevented from working primarily due to symptoms of PTSD.  He reported that he receives Social Security retirement benefits but not disability payments.

The Board notes that the claim for entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for acquired psychiatric disability to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the TDIU must be deferred until the required evidentiary development discussed above is completed.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the dates and location of his alleged exposure to herbicides in service.

After the Veteran has been afforded 30 days to respond, and whether or not the Veteran has responded, contact the JSRRC with the dates the Veteran was stationed in Puerto Rico and information regarding his testimony of seeing and being exposed to herbicide near his duty station and request that they provide a Formal Finding regarding the likelihood of herbicide exposure in service.  Following the guidelines outlined in M21-1.IV.ii.2.C.10.o, complete any additional research indicated, to include, if warranted, contacting the Compensation Service, the Department of Defense, or any other appropriate organization in order to attempt to verify the Veteran's claimed exposure to herbicides. 

If there is insufficient information to verify exposure to herbicides, the AOJ must issue its own Formal Finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any pertinent, non-duplicative records from the Prescott, Valle Vista, Mesa, Wisconsin and Michigan VAMCs.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Advise the Veteran that if he fails to appear for the examination without good cause shown, his claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  Pertinent evidence in VBMS/Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  All clinical findings should be reported in detail.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.  The reported stressor of witnessing the neighbor's shooting is conceded.  

The examiner must identify the stressors supporting any PTSD diagnosis.  

4.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his left ear hearing loss disability and to determine whether the Veteran has right ear hearing loss disability as defined at 38 C.F.R. § 3.385.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

5.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


